DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
Allowable Subject Matter
The indicated allowability of claims 6 and 16 is withdrawn in view of the newly discovered reference(s) to Hashimoto (US 2016/0124191).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2020/0257085 (1st Embodiment) in view of Hashimoto US 2016/0124191.
Regarding claim 1, Yang teaches a lens system (see at least abstract and Fig. 1), comprising: 

a first lens element (E1) with positive refractive power (Table 3: f1 = 6.34); 
a second lens element (E2) with refractive power (Table 3: f2 = 4.89); 
a third lens element (E3) with negative refractive power (Table 3: f3 = -5.65); 
a fourth lens element (E4) with positive refractive power (Table 3: f4 = 12.82); 
a fifth lens element (E5) with refractive power (Table 3: f5 = -18.23); 
a sixth lens element (E6) with positive refractive power (Table 3: f6 = 35.83); and 
a seventh lens element (E7) with refractive power (Table 3: f7 = -9.58); 
wherein the lens system satisfies the relationship:
TTL/ImageH < 1.7 (para [0087]: TTL/Imgh = 1.49),
where TTL is total track length of the lens system (para [0013] and [0070]), and ImageH is semi-diagonal image height at an image plane of the lens system (para [0013] and [0070]); 
wherein the second lens element has an Abbe number higher than respective Abbe numbers for the third and fifth lens elements (From Table 1: Abbe number of 2nd lens is 56.1, 3rd lens is 20.4 and 5th lens is 23.5); wherein the lens system satisfies the relationship: 
Table 1: R9 = -5.0274, R10 = -9.0025, thus
(R9+R10) / (R9-R10) < -2 = -3.53, which satisfied claimed range, 
where R9 is radius of curvature of an object side surface of the fifth lens element and R10 is radius of curvature of an image side surface of the fifth lens element; and 
wherein an F-number of the lens system is within a range of 1.6 to 1.85 (para [0087]: f/EPD which infers F-number is 1.79).
wherein Abbe number of the sixth lens element (Vd6) satisfies Vd6 > 45.
In the same field of endeavor, Hashimoto teaches a lens system comprising seven lens elements (para [0014]), wherein Abbe number of the sixth lens element (Vd6) satisfies Vd6 > 45 (para [0053]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens system of Yang by utilizing the claimed range of Abbe number as taught by Hashimoto in order to properly correct chromatic aberrations of the lens system as described in paragraphs [0059] of Hashimoto.
Regarding claim 2, the combination of Yang and Hashimoto teaches the lens system as recited in claim 1, and Yang further teaches wherein the lens system satisfies the relationship:

    PNG
    media_image1.png
    158
    748
    media_image1.png
    Greyscale

Calculated value of f12 of 1st Embodiment = 3.016 mm, and from Table 3: f = 4.20 mm.
0.6<(fsystem/f12)<1.4 = 4.2/3.016 = 1.39
where fsystem is effective focal length of the lens system and f12 is composite focal length of the first and second lens elements.
Regarding claim 3, the combination of Yang and Hashimoto teaches the lens system as recited in claim 1, and Yang further teaches wherein the lens system satisfies the relationship:
From Table 3: f= 4.20, f3 = -5.65, and f5 = -18.23
0.55<|fsystem/f3|+|fsystem/f5|<1.15 = 0.97
where fsystem is effective focal length of the lens system, f3 is effective focal length of the third lens element, and f5 is effective focal length of the fifth lens element.
Regarding claim 5, the combination of Yang and Hashimoto teaches the lens system as recited in claim 1, and Yang further teaches wherein the lens system satisfies the relationship:
From Table 3: Vd1 = 56.1, Vd2 = 56.1, Vd3 = 20.4
0.8 < (Vd1 + Vd3)/Vd2 < 3 = 1.36,
where Vdl, Vd2, and Vd3 are Abbe numbers of the first, second, and third lens elements, respectively.
Regarding claim 7, the combination of Yang and Hashimoto teaches the lens system as recited in claim 1, and Yang further teaches wherein the third lens element has a concave image-side surface in a paraxial region (Table 1: shows that the image side surface (S6) of the third lens (E3) has a radius of curvature of 2.7719, and positive curvature implies that the surface is concave).
Regarding claim 8, the combination of Yang and Hashimoto teaches the lens system as recited in claim 1, and Yang further teaches wherein the fifth lens element has a concave object-side surface and a convex image-side surface (Table 1: shows that the object side surface (S9) of the fifth lens (E5) has a radius of curvature of -5.0274 and negative curvature implies that the object surface is concave, and the image side surface (S10) of the fifth lens (E5) has a radius of curvature of -9.0025 and negative curvature implies that the image side surface is convex).
Regarding claim 9, the combination of Yang and Hashimoto teaches the lens system as recited in claim 1, and Yang further teaches wherein an object-side surface and an image-side surface of the sixth lens element are aspheric (Table 1: S11 and S12 are aspheric), wherein the sixth lens element (E6) has a convex object-side surface in a paraxial region (Table 1: shows that the object side surface (S11) of the fifth lens (E6) has a radius of curvature of 4.9575 and positive curvature implies that the object surface is convex), and wherein the object side surface 
Regarding claim 10, the combination of Yang and Hashimoto teaches the lens system as recited in claim 1, and Yang further teaches wherein an object-side surface and an image-side surface of the seventh lens element are aspheric (Table 1: S13 and S14 are aspheric), wherein the seventh lens element (E7) has a concave image-side surface in a paraxial region (Table 1: show that the image side surface S14 of the seventh lens element (E7) has a radius of curvature of 1.3857 and positive curvature implies that the image side surface is concave), wherein the object-side surface of the seventh lens element has at least one part being concave in a peripheral region, and wherein the image-side surface of the seventh lens element has at least one part being convex in a peripheral region (see Fig. 1: S13 and S14).
Regarding claim 11, the combination of Yang and Hashimoto teaches the lens system as recited in claim 1, and Yang further teaches wherein the lens system further includes an aperture stop (Fig. 1: STO) located between a front vertex of the lens system (the vertex of E1 in S1) and the second lens element (E2).
Regarding claim 13, the combination of Yang and Hashimoto teaches the lens system as recited in claim 1, and Yang further teaches wherein effective focal length f of the lens system is within a range of 3.4 to 5 mm (Table 3: f = 4.2), and full field of view of the lens system is within a range of 75 to 94 degrees (as shown in Fig. 2B and 2C: the field of view for the lens system in Fig. 1 is about 80 degree).
Regarding claim 14, the combination of Yang and Hashimoto teaches the lens system as recited in claim 1, and Yang further teaches wherein TTL of the lens system is less than 6.8 mm (Table 3: TTL = 5.17 mm).
Regarding claim 15, Yang teaches a camera (at least in abstract and Fig. 1), comprising: 
a photosensor (S17: image plane) configured to capture light projected onto a surface of the photosensor (para [0115]); and a lens system (Fig. 1: E1 to E7) configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor (para [0080]), wherein the lens system includes seven refractive lens elements (E1 to E7) arranged in order along an optical axis (see Fig. 1) from a first lens element (E1) having a positive refractive power (Table 3: f1 = 6.34) on an object side of the camera (Fig. 1: S1) to a seventh lens element (E7) on an image side of the camera (S14), including a fourth lens (E4) with positive refractive power (Table 3: f4 = 12.82) and a sixth lens element (E6) with positive refractive power (Table 3: f6 = 35.83); wherein the lens system satisfies the relationship:
TTL/ImageH < 1.7 (para [0087]: TTL/Imgh = 1.49),
where TTL is total track length of the lens system (para [0013] and [0070]), and ImageH is semi-diagonal image height at the image plane (para [0013] and [0070]); and wherein a second lens element in order along the optical axis has an Abbe number higher than respective Abbe numbers for a third lens element and a fifth lens element in order along the optical axis (From Table 1: Abbe number of 2nd lens is 56.1, 3rd lens is 20.4 and 5th lens is 23.5); wherein the lens system satisfies the relationship: 
Table 1: R9 = -5.0274, R10 = -9.0025, thus
(R9+R10) / (R9-R10) < -2 = -3.53, which satisfied claimed range, 
 where R9 is radius of curvature of an object side surface of the fifth lens element and R10 is radius of curvature of an image side surface of the fifth lens element; and wherein an F-
Yang teaches that the Abbe number of the sixth lens element is 23.5. However, Yang fails to specifically teach: wherein Abbe number of the sixth lens element (Vd6) satisfies Vd6 > 45.
In the same field of endeavor, Hashimoto teaches a lens system comprising seven lens elements (para [0014]), wherein Abbe number of the sixth lens element (Vd6) satisfies Vd6 > 45 (para [0053]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens system of Yang by utilizing the claimed range of Abbe number as taught by Hashimoto in order to properly correct chromatic aberrations of the lens system as described in paragraphs [0059] of Hashimoto.
Regarding claim 16, the combination of Yang and Hashimoto teaches the camera as recited in claim 15, and Yang further teaches wherein the lens system satisfies one or more of the relationships:
Calculated value of f12 of 1st Embodiment = 3.016 mm, and from Table 3: f = 4.20 mm.

0.6 <(fsystem/f12)<1.4 = 4.2/3.016 = 1.39,
From Table 3: f= 4.20, f3 = -5.65, and f5 = -18.23
0.55<|fsystem/f3|+|fsystem/f5|<1.15 = 0.97
From Table 3: Vd1 = 56.1, Vd2 = 56.1, Vd3 = 20.4
0.8 < (Vd1 + Vd3)/Vd2 < 3 = 1.36,
	where f system is effective focal length of the lens system, f12 is composite focal length of the first and second lens elements, f3 is effective focal length of the third lens element, f5 is effective focal length of the fifth lens element, R9 is radius of curvature of an object side surface 
Regarding claim 17, the combination of Yang and Hashimoto teaches the camera as recited in claim 15, and Yang further teaches wherein effective focal length f of the lens system is within a range of 3.4 to 5 mm (Table 3: f = 4.2), and full field of view of the lens system is within a range of 75 to 94 degrees (as shown in Fig. 2B and 2C: the field of view for the lens system in Fig. 1 is about 80 degree).
Regarding claim 18, the combination of Yang and Hashimoto teaches the camera as recited in claim 15, and Yang further teaches wherein TTL of the lens system is less than 6.8 mm (Table 3: TTL = 5.17 mm).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Hashimoto as applied to claim 11 above, and further in view of Park US 2017/0129798.
Regarding claim 12, the combination of Yang and Hashimoto teaches the lens system as recited in claim 11, but Yang and Hashimoto fail to teach wherein the lens system further includes at least one secondary stop located between the first lens element and the fifth lens element. 
In the same field of endeavor, Park teaches an optical imaging system comprising seven lens elements (at least in para [0010]), wherein the lens system further includes at least one secondary stop located between the first lens element and the fifth lens element (at least in Fig. 1 and para [0071]: the optical imaging system comprises a first stop ST1 and additionally a second stop ST2 between the first lens 110 and fifth lens 150). Accordingly, it would have been obvious to one of ordinary skill in art before the affective filing date to modify the optical lens system of .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2020/0257085 in view of Hashimoto US 2016/0124191 and Shin et al. US 2017/0235109.
Regarding claim 19, Yang teaches a device, comprising: 
one or more cameras (abstract, para [0002] and [0115]); and 
wherein at least one of the one or more cameras is a camera comprising: a photosensor (Fig. 1: image plane S17) configured to capture light projected onto a surface of the photosensor; and
 a lens system (Fig. 1: E1 to E7) configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor (para [0080]), wherein the lens system includes seven refractive lens elements (Fig. 1 and para [0080]: E1 to E7) arranged in order along an optical axis from a first lens element (E1) having a positive refractive power (Table 3: f1 = 6.34) on an object side of the camera to a seventh lens element (E7) on an image side of the camera, including a fourth lens (E4) with positive refractive power (Table 3: f4 = 12.82) and a sixth lens element (E6) with positive refractive power (Table 3: f6 = 35.83); wherein the lens system satisfies the relationship:
TTL/ImageH<1.7 (para [0087]: TTL/Imgh = 1.49),
where TTL is total track length of the lens system (para [0013] and [0070]), and ImageH is semi- diagonal image height at the image plane (para [0013] and [0070]); wherein a second lens element in order along the optical axis has an Abbe number higher than respective Abbe numbers for a third lens element and a fifth lens element in order along the optical axis (From 
Table 1: R9 = -5.0274, R10 = -9.0025, thus
(R9+R10) / (R9-R10) < -2 = -3.53, which satisfied claimed range, 
where R9 is radius of curvature of an object side surface of the fifth lens element and R10 is radius of curvature of an image side surface of the fifth lens element; and wherein an F-number of the lens system is within a range of 1.6 to 1.85 (para [0087]: f/EPD which infers F-number is 1.79).
Yang does not specifically teach a device comprising:
one or more processors; a memory comprising program instructions executable by at least one of the one or more processors to control operations of the one or more cameras and wherein Abbe number of the sixth lens element (Vd6) satisfies Vd6 > 45.
Yang teaches that the Abbe number of the sixth lens element is 23.5. However, Yang fails to specifically teach: wherein Abbe number of the sixth lens element (Vd6) satisfies Vd6 > 45.
In the same field of endeavor, Hashimoto teaches a lens system comprising seven lens elements (para [0014]), wherein Abbe number of the sixth lens element (Vd6) satisfies Vd6 > 45 (para [0053]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens system of Yang by utilizing the claimed range of Abbe number as taught by Hashimoto in order to properly correct chromatic aberrations of the lens system as described in paragraphs [0059] of Hashimoto.
Yang and Hashimoto do not specifically teach a device comprising:

In the same field of endeavor, Shin teaches a camera lens system having a device comprising: one or more processors; and a memory comprising program instructions executable by at least one of the one or more processors to control operations of the one or more cameras (para [0272]-[0273]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Yang having a lens system with the teaching of Shin having a device for processing instruction for the purpose of implementing camera functions. 
Regarding claim 20, the combination of Yang teaches the device as recited in claim 19, and Yang further teaches wherein effective focal length f of the lens system is within a range of 3.4 to 5 mm (Table 3: f = 4.2), full field of view of the lens system is within a range of 75 to 94 degrees (as shown in Fig. 2B and 2C: the field of view for the lens system in Fig. 1 is about 80 degree), and TTL of the lens system is less than 6.8 mm (Table 3: TTL = 5.17 mm).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0049700: para [0124-0125]: teaches that having the claimed Abbe number of the sixth lens is advantageous in improving a correction effect of a chromatic aberration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872